 



EXHIBIT 10.2

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: December 15, 2004.
The parties to this Base Contract are the following:

         
Imperial Oil Resources, an Alberta limited partnership
  and   Selkirk Cogen Partners, L.P.
237- 4th Avenue S.W.
      24 Power Park Drive
P.O. Box 2480, Station M, Calgary, Alberta, Canada T2P 3M9
      Selkirk, NY 12158
Duns Number:
      Duns Number: 78-732-7881
U.S. Federal Tax ID Number:
      U.S. Federal Tax ID Number: 04-3126542
 
       
Notices:
       
See Attachment 3
      See Attachment 3
Confirmations:
       
Attn: See Attachment 3
      See Attachment 3
Invoices and Payments:
       
See Attachment 3
      See Attachment 3
 
       
Canadian GST #: R121491815
      Canadian GST  
Wire Transfer or ACH Numbers (if applicable):
       
BANK: See Attachment 3                                                  
      BANK: See Attachment 3                                                  
ABA: See Attachment 3                                                    
      ABA: See Attachment 3                                                    
ACCT: See Attachment 3                                                  
      ACCT: See Attachment 3                                                  

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

                     
Section 1.2
  o   Oral (default)   Section 7.2   X   25th Day of Month following Month of
Transaction
  X   Written   Payment Date   delivery (default)
Procedure
              o                        Day of Month following Month
 
              of delivery
 
                   
Section 2.5
  X   2 Business Days after receipt (default)   Section 7.2   X   Wire transfer
(default)
Confirm
  o                        Business Days after   Method of   o   Automated
Clearinghouse Credit (ACH)
Deadline
    receipt   Payment   o   Check
 
                   
Section 2.6
  o   Seller (default)   Section 7.7   X   Netting applies (default)
Confirming
  o   Buyer   Netting   o   Netting does not apply
Party
  X   Imperial Oil Resources            
 
                   
Section 3.2
      Cover Standard (default)   Section 10.3.1   X   Early Termination Damages
Apply (default)
Performance
  X   Spot Price Standard   Early       Early Termination Damages Do Not Apply
Obligation
          Termination
Damages        
 
                    Note: The following Spot Price Publication applies to both
of   Section 10.3.2   X   Other Agreement Setoffs Apply (default)
the immediately preceding.
  Other Agreement Setoffs   o   Other Agreement Setoffs Do Not Apply
 
                   
Section 2.26
    Gas Daily Midpoint (default) OR   Section 14.5        
Spot Price
  X   Canadian Gas Price   Choice Of Law       Alberta
Publication
      Reporter                                
 
                                  
Section 6
  X   Buyer Pays At and After Delivery Point             Taxes   (default)      
     

  o   Seller Pays Before and At   Section 14.10       Confidentiality applies
(default)

      Delivery Point   Confidentiality   X   Confidentiality does not apply X
Special Conditions number of sheets attached: 2. THIS CONTRACT IS SUBJECT TO THE
CONDITIONS OF ATTACHMENT 1. X Special Provisions Number of sheets attached: 3.
THIS CONTRACT IS SUBJECT TO THE PROVISIONS OF ATTACHMENT 2. X Addendum(s):
CANADIAN ADDENDUM: THIS CONTRACT IS SUBJECT TO THE PROVISIONS OF THE CANADIAN
ADDENDUM DATED APRIL 19,2002 (UNAMENDED), AS AMENDED BY SPECIAL PROVISIONS
ATTACHED.

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

     
Imperial Oil Resources, an Alberta limited partnership
  Selkirk Cogen Partners, L.P.

  By: JMC Selkirk, Inc., Managing General Partner
 
   
By /s/ DAVE GRIFFITHS                                        
  By /s/ P. CHRISMAN IRIBE                                 
Name: Dave Griffiths
  Name: P. Chrisman Iribe
 
   
Title: Manager Gas, NGL, Power Marketing
  Title: President

 



--------------------------------------------------------------------------------



 



General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to the
party receiving Gas and “Seller” refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

Oral Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

Written Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party’s Transaction Confirmation is materially different from
the receiving party’s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3.“British thermal unit” or “Btu” shall mean the International BTU, which is
also called the Btu (IT).

2.4.“Business Day” shall mean any day except Saturday, Sunday or Federal Reserve
Bank holidays.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 2 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



2.5. “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

2.6. “Confirming Party” shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. “Contract” shall mean the legally-binding relationship established by (i)
the Base Contract, (ii) any and all binding Transaction Confirmations and (iii)
where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, any and all transactions that the parties have entered into
through an EDI transmission or by telephone, but that have not been confirmed in
a binding Transaction Confirmation.

2.8. “Contract Price” shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. “Cover Standard”, as referred to in Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.11. “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.

2.13. “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. “Firm” shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

2.20. “Interruptible” shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. “MMBtu” shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.22. “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. “Payment Date” shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. “Scheduled Gas” shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.26. “Spot Price ” as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 3 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



the relevant Day; and (ii) the price (determined as stated above) for the first
Day for which a price or range of prices is published that next follows the
relevant Day.

2.27. “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.28. “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.29. “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or
(ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller
in the amount equal to the positive difference, if any, between the Contract
Price and the price received by Seller utilizing the Cover Standard for the
resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s). Imbalance Charges shall not be
recovered under this Section 3.2, but Seller and/or Buyer shall be responsible
for Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party’s invoice, which shall set forth the basis upon which such
amount was calculated.

Spot Price Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas,

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 4 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



then Buyer shall pay for such Imbalance Charges or reimburse Seller for such
Imbalance Charges paid by Seller. If the Imbalance Charges were incurred as a
result of Seller’s delivery of quantities of Gas greater than or less than the
Scheduled Gas, then Seller shall pay for such Imbalance Charges or reimburse
Buyer for such Imbalance Charges paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 5 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract (“Notices”) shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party’s receipt of its facsimile machine’s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under
Section 10.1 within 48 hours but at least one Business Day of a written request
by the other party; or (viii) not have paid any amount due the other party
hereunder on or before the second Business Day following written Notice that
such payment is due; then the other party (the “Non-Defaulting Party”) shall
have the right, at its sole election, to immediately withhold and/or suspend
deliveries or payments upon Notice and/or to terminate and liquidate the
transactions under the Contract, in the manner provided in Section 10.3, in
addition to any and all other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the “Early Termination
Date”) for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a “Terminated Transaction”. On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate (“Excluded Transactions”),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below. With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 6 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

Early Termination Damages Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

Early Termination Damages Do Not Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

Other Agreement Setoffs Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff (i) any Net Settlement Amount owed to the Non-Defaulting Party against
any margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

Other Agreement Setoffs Do Not Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract.

     10.3.3. If any obligation that is to be included in any netting,
aggregation or setoff pursuant to Section 10.3.2 is unascertained, the
Non-Defaulting Party may in good faith estimate that obligation and net,
aggregate or setoff, as applicable, in respect of the estimate, subject to the
Non-Defaulting Party accounting to the Defaulting Party when the obligation is
ascertained. Any amount not then due which is included in any netting,
aggregation or setoff pursuant to Section 10.3.2 shall be discounted to net
present value in a commercially reasonable manner determined by the
Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 7 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under “Money Rates” by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party’s remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following: (i)
physical events such as acts of God, landslides, lightning, earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars; and (v) governmental actions such as necessity
for compliance with any court order, law, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or (iii)
economic hardship, to include, without limitation, Seller’s ability to sell Gas
at a higher or more advantageous price than the Contract Price, Buyer’s ability
to purchase Gas at a lower or more advantageous price than the Contract Price,
or a regulatory agency disallowing, in whole or in part, the pass through of
costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in
Section 11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 8 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE,
OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

14.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

14.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract.

14.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract , (iii) to the extent necessary to implement any transaction,
or (iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 9 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



Base Contract for Sale and Purchase of Natural Gas

Canadian Addendum

This Canadian Addendum (“Canadian Addendum”) is entered into as of the following
dated December 15, 2004

         
The parties to this Canadian Addendum are the following:
         
Imperial Oil Resources, an Alberta limited partnership
  and   Selkirk Cogen Partners, L.P.
237- 4th Avenue S.W.
      24 Power Park Drive
P.O. Box 2480, Station M, Calgary, Alberta, Canada T2P 3M9
      Selkirk, NY 12158
Duns Number:
      Duns Number: 78-732-7881
U.S. Federal Tax ID Number:
      U.S. Federal Tax ID Number: 04-3126542
Notices:
       
Attn: See Attachment 3
      Attn: See Attachment 3
Phone:                                Fax:
      Phone:                                Fax:

IN WITNESS WHEREOF, the parties hereto agree to the terms and conditions set
forth herein and have executed this Canadian Addendum in duplicate.

     
Imperial Oil Resources, an Alberta limited partnership
  Selkirk Cogen Partners, L.P.

  By: JMC Selkirk, Inc., Managing General Partner
 
   
By /s/ DAVE GRIFFITHS             
  By /s/ P. CHRISMAN IRIBE               
Name: Dave Griffiths
  Name: P. Chrisman Iribe
Title: Manager Gas, NGL, Power Marketing
  Title: President

Addendum: This Canadian Addendum constitutes an Addendum to that certain Base
Contract for Sale and Purchase of Natural Gas, as identified above, between the
parties (“Base Contract”), and supplements and amends the Base Contract
affecting transactions thereunder. Unless amended herein, the Base Contract
continues to apply. Capitalized terms used in this Canadian Addendum which are
not herein defined will have the meanings ascribed to them in the Base Contract.
In the event of a conflict between the terms of this Canadian Addendum and the
Base Contract, the terms of this Canadian Addendum shall apply.

Term: This Canadian Addendum shall be effective from and after the date on which
it is entered into and continue in effect until terminated by either party upon
30 Days’ written Notice to the other party; provided, however, that this
Canadian Addendum may not be terminated prior to the expiration of the latest
Delivery Period of any transactions previously agreed to by the parties which
are subject to this Canadian Addendum. The obligation to make payment hereunder,
including any related adjustments, shall survive the termination of this
Canadian Addendum.

The parties hereby agree to the following provisions. In the event the parties
fail to check a box, the default provision for each section shall apply. Select
only 1 box from each section:

Section 2.26: Spot Price Publication: Delete the selection made on the cover
page of the Base Contract and replace it with the following:



    x Canadian Gas Price Reporter (default if the Delivery Point is in Canada)  
    o Gas Daily Midpoint (default if the Delivery Point is in the United States)
      o                                                          

Section 10.4: Termination Currency



    x U.S. Dollars (default)           o Canadian Dollars           o
                                                                       
                                                                       
             

Section 14.5: Choice of Law: If a selection is made herein, delete the selection
made on the cover page of the Base Contract and replace it with the following:



    o                                                          

Delete Section 2.1 and replace it with the following:

2.1 “Alternative Damages” shall mean such damages, expressed in United States
dollars or United States dollars per MMBtu, or Canadian dollars or Canadian
dollars per GJ, as the parties shall agree upon in the Transaction Confirmation,
in the event either Seller or Buyer fails to perform a Firm obligation to
deliver Gas in the case of Seller or to receive Gas in the case of Buyer.

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 10 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



Delete Section 2.4 and replace it with the following:

2.4 “Business Day” shall mean any day except Saturday, Sunday, or a statutory or
banking holiday observed in the jurisdiction specified pursuant to Section 14.5.
A Business Day shall open at 8:00 a.m. and close at 5:00 p.m. local time for the
relevant party’s principal place of business. The relevant party, in each
instance unless otherwise specified, shall be the party to whom the Notice is
being sent and by whom the Notice is to be received.

Delete Section 2.8 and replace it with the following:

2.8 “Contract Price” shall mean, if the Delivery Point is in the United States,
the amount expressed in U.S. Dollars per MMBtu or, if the Delivery Point is in
Canada, the amount expressed in Canadian Dollars per GJ, unless specified
otherwise in a transaction, to be paid by Buyer to Seller for the purchase of
Gas as agreed to by the parties in a transaction.

Add the following as Section 2.30:

2.30 “GJ” shall mean 1 gigajoule; 1 gigajoule = 1,000,000,000 Joules. The
standard conversion factor between Dekatherms and GJ’s is 1.055056 GJ’s per
Dekatherm.

Add the following as Section 2.31:

2.31 “Joule” shall mean the joule specified in the SI system of units.

Add the following as Section 2.32:

2.32 “Termination Currency Equivalent” shall mean, in respect of any amount
denominated in a currency other than the Termination Currency (the “Other
Currency”), the amount in the Termination Currency that the Non-Defaulting Party
would be required to pay, on the Early Termination Date, to purchase such amount
of Other Currency for spot delivery, as determined by the Non-Defaulting Party
in a commercially reasonable manner.

Delete Section 5 and replace it with the following:

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry or one GJ, as agreed to by the
parties in a transaction. Measurement of Gas quantities hereunder shall be in
accordance with the established procedures of the Receiving Transporter.

Add the following to Section 6:

Sections 6.2, 6.3 and 6.4 apply if the Delivery Point is in Canada.

6.2 The Contract Price does not include any amounts payable by Buyer for the
goods and services tax (“GST”) imposed pursuant to the Excise Tax Act (Canada)
(“ETA”) or any similar or replacement value added or sales or use tax enacted
under successor legislation. Notwithstanding whether the parties have selected
“Buyer Pays At and After Delivery Point” or “Seller Pays Before and At Delivery
Point” as indicated on the Base Contract, Buyer will pay to Seller the amount of
GST payable for the purchase of Gas in addition to all other amounts payable
under the Contract. Seller will hold the GST paid by Buyer and will remit such
GST as required by law. Buyer and Seller will provide each other with the
information required to make such GST remittance or claim any corresponding
input tax credits, including GST registration numbers.

6.3 Where Buyer indicates to Seller that Gas will be exported from Canada, the
following shall apply:

6.3.1 Where Buyer is not registered for GST under the ETA and Buyer indicates to
Seller that Gas will be exported from Canada, Buyer may request Seller treat
such Gas as “zero-rated” Gas for export within the meaning of the ETA for
billing purposes. If Seller, in its sole discretion, agrees to so treat such
Gas, then Buyer hereby declares, represents and warrants to Seller that Buyer
will: (i) export such Gas as soon as is reasonably possible after Seller
delivers such Gas to Buyer (or after such Gas is delivered to Buyer after a
zero-rated storage service under the ETA) having regard to the circumstances
surrounding the export and, where applicable, normal business practice; (ii) not
acquire such Gas for consumption or use in Canada (other than as fuel or
compressor gas to transport such Gas by pipeline) or for supply in Canada (other
than to supply natural gas liquids or ethane the consideration for which is
deemed by the ETA to be nil) before export of such Gas; (iii) ensure that, after
such Gas is delivered and before export, such Gas is not further processed,
transformed or altered in Canada (except to the extent reasonably necessary or
incidental to its transportation and other than to recover natural gas liquids
or ethane from such Gas at a straddle plant); (iv) maintain on file, and provide
to Seller, if required, or to the Canada Customs and Revenue Agency, evidence
satisfactory to the Minister of National Revenue of the export of such Gas by
Buyer; and/or (v) comply with all other requirements prescribed by the ETA for a
zero-rated export of such Gas.

6.3.2 Where Buyer is registered for GST under the ETA and Buyer indicates to
Seller that Gas will be exported from Canada, Buyer may request Seller treat
such Gas as “zero-rated” Gas for export within the meaning of the ETA for
billing purposes, and Buyer hereby declares, represents and warrants to Seller
that Buyer intends to export such Gas by means of pipeline or other conduit in
circumstances described in Section 6.3.1 (i) to (iii).

6.3.3 Without limiting the generality of Section 8.3, Buyer indemnifies Seller
for any GST, penalties and interest and all other

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 11 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



damages and costs of any nature arising from breach of the declarations,
representations and warranties contained in Section 6.3.1 or 6.3.2, or otherwise
from application of GST to Gas declared, represented and warranted by Buyer to
be acquired for export from Canada.

6.4 In the event that any amount becomes payable pursuant to the Contract as a
result of a breach, modification or termination of the Contract, the amount
payable shall be increased by any applicable Taxes or GST remittable by the
recipient in respect of that amount.

Delete Section 7.5 and replace it with the following:

7.5 If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of: (i) if the amount payable is in United
States currency, the then-effective prime rate of interest published under
“Money Rates” by The Wall Street Journal, plus two percent per annum; or, if the
amount payable is in Canadian currency, the per annum rate of interest
identified from time to time as the prime lending rate charged to its most
credit worthy customers for Canadian currency commercial loans by The Toronto
Dominion Bank, Main Branch, Calgary, Alberta, Canada, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate.

Delete Section 7.7 and replace it with the following:

7.7 Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, in the same currency, arising under the
Contract such that the party owing the greater amount shall make a single
payment of the net amount to the other party in accordance with Section 7;
provided that no payment required to be made pursuant to the terms of any Credit
Support Obligation or pursuant to Section 7.3 shall be subject to netting under
this Section. If the parties have executed a separate netting agreement, the
terms and conditions therein shall prevail to the extent inconsistent herewith.

Add the following as Section 7.8:

7.8 For each transaction, all associated payments shall be made in the currency
of the Contract Price for such transaction.

Add the following as Section 10.3.4:

10.3.4 The Non-Defaulting Party shall use the Termination Currency Equivalent of
any amount denominated in a currency other than the Termination Currency in
performing any netting, aggregation or setoff required or permitted by Section
10.3.1 or 10.3.2.

Delete Section 10.4 and replace it with the following:

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid, in the Termination Currency, by the close of
business on the second Business Day following such Notice, which date shall not
be earlier than the Early Termination Date. Interest on any unpaid portion of
the Net Settlement Amount shall accrue from the date due until the date of
payment at a rate equal to the lower of: (i) if the amount payable is in United
States currency, the then-effective prime rate of interest published under
“Money Rates” by The Wall Street Journal, plus two percent per annum; or, if the
amount payable is in Canadian currency, the per annum rate of interest
identified from time to time as the prime lending rate charged to its most
credit worthy customers for Canadian currency commercial loans by The Toronto
Dominion Bank, Main Branch, Calgary, Alberta, Canada, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate.

Delete Section 10.5 and replace it with the following:

10.5 The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code. The parties also agree that the transactions
hereunder constitute an “eligible financial contract” within the meaning of the
Bankruptcy and Insolvency Act (Canada) and the Companies Creditors Arrangements
Act (Canada), and similar Canadian legislation.

Delete Exhibit A (“Transaction Confirmation”) and replace it with the following:

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 12 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



TRANSACTION CONFIRMATION-EXHIBIT A
FOR IMMEDIATE DELIVERY

     
Letterhead/Logo
  Date: December 15, 2004

  Transaction Confirmation #:

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated December 15, 2004.

This Transaction Confirmation is also subject to the Canadian Addendum between
Seller and Buyer dated December 15, 2004.
[x] Yes (default)    [  ] No

The terms of this Transaction Confirmation are binding unless disputed in
writing within 2 Business Days of receipt unless otherwise specified in the Base
Contract.

     
SELLER:
  BUYER:
Imperial Oil Resources, an Alberta limited partnership
  Selkirk Cogen Partners, L.P.
237- 4th Avenue S.W.
  24 Power Park Drive
P.O. Box 2480, Station M, Calgary, AB, Canada T2P 3M9
  Selkirk, NY 12158  
Attn: See Attachment 3
  Attn: See Attachment 3
Phone: See Attachment 3
  Phone: See Attachment 3
Fax: See Attachment 3
  Fax: See Attachment 3
Base Contract No.                                                              
      
  Base Contract No.                                                             
Transporter:                                                                    
       
  Transporter:                                                                 
  
Transporter Contract Number:                                              
  Transporter Contract Number:                                          

Contract Price:

Monthly Contract Price = [ (0.90 * AMI + 1.0 * NDC) * CR * ER ], where AMI, NDC,
CR and ER are defined as follows:

AMI (Alberta Monthly Indext) = the “AECO “C” & N.I.T. One Month Spot as reported
for the applicable month in the Canadian Gas Price Reporter ,“Avg” column in
units of $CA/GJ.

NDC (NOVA Delivery Charge)= the Nova Delivery Charges at Empress for the
applicable month, equal to the sum of, as applicable, the delivery demand
charges, the delivery variable commodity charges, and the delivery fuel charges,
subject to a cap of 0.30 US$/mmBTU.

CR (Conversion Rate) = 1.055056 GJ/MMBtu

ER (US$/CA$ Exchange Rate) = the “Canada/U.S. Exchange Rate” for the applicable
month as reported in the Canadian Gas Price Reporter

Delivery Period: Begin: November 1 ,
2009                                                             End:
October 31, 2014

          Performance Obligation and Contract Quantity: (Select One)      
Firm (Fixed Quantity):
  Firm (Variable Quantity):   Interruptible:
                   MMBtus/day
  0          MMBtus/day Minimum   Up to                   MMBtus/day
o EFP
  20,660 MMBtus/day Maximum    

  subject to Section 4.2. at election of    

  x Buyer or o Seller    

Delivery Point(s): Empress, into TCPL mainline

(If a pooling point is used, list a specific geographic and pipeline location)

Canadian Export Zero Rating (Section 6.3):       [  ] No (default) [x] Yes

Special Conditions:

See Attachment 1.

         
Seller: Imperial Oil Resources
  Buyer:   Selkirk Cogen Partners, L.P.  
By: /s/ D.C. GRIFFITHS                                        
  By:   JMC Selkirk, Inc., Managing General Partner

      /s/ P. CHRISMAN IRIBE                                        
Title: Manager Gas, NGL, and Power Marketing
            Title: President
Date: December 17, 2004        
            Date: December 23, 2004         

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 13 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



Attachment 1- Special Conditions



(i)   Conditions Precedent: This Transaction Confirmation is subject to the
condition precedent of the execution of an amending agreement concerning the
pricing for all volumes delivered under the Gas Sale and Purchase Contract
between Buyer and Seller dated October 22, 1992, as amended (“Existing
Agreement”).   (ii)   Prior Period Agreement: To the extent that any National
Energy Board approval requirements, under the current long term export license,
for the amending agreement referred to in (i) above delays the effective date
such amending agreement past November 1, 2004, then Buyer agrees to keep Seller
financially whole as if the amending agreement took effect November 1, 2004 by
paying Seller the positive difference (zero if negative) between the contract
price under the Existing Agreement and the contract price under the amending
agreement for all volumes delivered under the Existing Agreement.   (iii)  
Annual Minimum Take Obligation of Buyer: The Buyer’s obligation to take under
this Transaction Confirmation is subject to a minimum annual take obligation
during each Contract Year, as defined below, of 69% of the maximum daily
quantity times 365 days, provided that Buyer provides Seller with 2 Business
Days notice whenever volume to be taken on any day is less than the maximum
contract quantity of 20,660 MMBTu/d. “Contract Year” means November 1 through
October 31.   (iv)   Liquidated Damages: Seller agrees to pay liquidated damages
under section 3.2 if Buyer is unable to export gas from Canada due to
suspension, if applicable, of Seller’s short or long term removal permit by the
Alberta Energy Resources Conservation Board or Buyer’s short or long term export
permit by the National Energy Board.   (v)   Replacement Oil Index: Buyer agrees
to apply a replacement No. 2 fuel oil index for October 2004 deliveries defined
as follows: “the US Wholesale Posted Price for PAD1, MetroNY (Eth) Diesel No.2
Fuel”.   (vi)   Settlement of Outstanding Accounts and Release and Discharge:
Buyer will pay Seller $US 500,000 to settle all outstanding billing and/or other
contractual issues under or relating to the Existing Agreement (whether known or
unknown, liquidated or unliquidated, actual or contingent (“Disputes”). Buyer
and Seller agree that such payment resolves all Disputes, that the other party
has satisfied its payment, supply and all other obligations related to the
Existing Agreement outstanding as of October 31, 2004 and for the period
November 1, 1994 through December 31, 2004 and each party releases and forever
discharges the other from any and all further payment, obligation, debt or
liability whatsoever with respect to the Disputes through December 31, 2004.
Seller agrees to receive payment for these adjustments in accordance with the
following schedule: 100,000 US$ in December, 2004 and then 80,000 US$ in each
month over period January 2005 to May 2005.   (vii)   No Restriction on Gas Use:
Seller acknowledges that there is no restriction on Buyer’s use or utilization
of Contract Quantities under this Agreement.   (viii)   Termination by Buyer:
Should Seller be unable to secure the extension of its existing Alberta Energy
and Utilities Board (“AEUB”) removal permit or obtain a new AEUB removal permits
to allow deliveries of Gas hereunder through October 31, 2014, Buyer may, at its
sole option, waive its right to liquidated damages as described in Section IV of
these Special Conditions and instead terminate this transaction. Additionally,
should Buyer no longer be a party to the power purchase agreement defined in
Section 1.1(h) of the Existing Agreement, Buyer may, at its sole option,
terminate this transaction upon 90 days advance written notice to Seller. In the
case of any termination by Buyer under this Section X, neither party shall have
any liability to the other for the payment of any amounts pursuant to
Section 10.3 of this Contract.   (ix)   For this transaction only, Section 14.6
is amended by adding at the end of the Section, the following:

     “For greater clarity, the parties agree:



(a)   Seller covenants that:



(i)   Seller has obtained or will obtain a removal permit pursuant to the
Alberta Gas Resources Preservation Act for Gas delivered and sold under this
transaction by the time deliveries are to commence hereunder; and

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 14 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



(ii)   Seller shall commit such reserves and deliverability for the term of this
transaction as necessary for Seller to maintain such removal permit, and if
required, for Buyer to obtain and maintain its export licence to export Gas to
the United States under this transaction.   (b)   Buyer covenants that      
Buyer shall use all commercially reasonable efforts to obtain and maintain
consents and approvals required for the effectiveness of this Transaction,
including each federal, state and local governmental agency or other authority
in Canada and the United States which has jurisdiction over the export from
Canada, sale, import into the United States, transportation on facilities of
Transporters, including, without limitation, the National Energy Board of
Canada, the federal Governor-in-Council, and the Office of Fossil Energy of the
United States Department of Energy.”

END OF SPECIAL CONDITIONS

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 15 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



Attachment 2 - Special Provisions to
NAESB Base Contract with Canadian Addendum



    These Special Provisions amend and supplement the Base Contract for Sale and
Purchase of Natural Gas (“Base Contract”) and the Canadian Addendum. In the
event of a conflict among the terms of these Special Provisions, the Base
Contract and the Canadian Addendum, the terms of these Special Provisions shall
apply.       Amendments to Base Contract   1.   Section 2- Definitions



(a)   Add the following at the end of Section 2.8:       “Contract Price does
not include any sales, use, gross receipt, value-added, production, severance or
other such taxes imposed on the Gas or Buyer (or Seller for the account of
Buyer) at or after the Delivery Point.”   (b)   Delete Section 2.14 in its
entirety and replace with the following: “Delivery Point(s)” shall mean such
point(s) as agreed to by the parties in a transaction, subject to the condition
that such delivery point(s) must be in Canada.”   (c)   Delete Section 2.26 in
its entirety and replace with the following:       “2.26 “Spot Price” as
referred to in Section 3.2 shall mean AMI plus NDC, where AMI and NDC are
defined as follows: AMI = the “AECO “C” & N.I.T. One Month Spot as reported in
the Canadian Gas Price Reporter ,“Avg” column in units of $/GJ and NDC = Nova
delivery charges at Empress, including, as applicable, demand charges, variable
commodity charges and fuel charges, subject to a cap of 0.30 US$/mmBTU.”



2.   Section 3- Performance Obligation       (a) Add the following at the end of
Section 3.1:       “Seller shall have the right, but not the obligation, to
deliver all, or any part, of the Contract Quantity, as set forth under any
Transaction Confirmation, from alternate sources of production at no additional
cost to Buyer. Such Gas shall be delivered to Buyer at the Delivery Point(s) or
at “Alternate Delivery Point(s)”, where said term shall mean any mutually
agreeable point(s) of delivery, other than the Delivery Point(s) set forth in
the Transaction Confirmation(s).”       (b) Add the following paragraph as a new
Section 3.5:       “3.5. Seller, at no additional cost to Buyer, reserves the
right to process Gas sold under any Transaction Confirmation either upstream or
downstream of the Delivery Point(s) and retain title to the gas liquids. In the
event such processing occurs downstream of the Delivery Point(s), the volume
measured at the Delivery Point(s) shall be increased to adjust for processing
plant fuel and shrinkage. Seller shall bear all the costs of transportation
attributable to plant fuel and shrinkage.”



3.   Section 4. Transportation, Nominations, and Imbalances     (a) Add the
following sentence to the end of Section 4.3:       “Under no circumstances
shall a party be responsible for Imbalance Charges related to excess or
unauthorized takes, violations of Operational Flow Orders, or similar penalties,
related to the other party’s receipt or delivery of quantities of Gas greater
than or less than the Scheduled Gas, as such Scheduled Gas may be adjusted from
time to time.”   4.   Section 7. Billing, Payment, and Audit       (a) Insert
the following at the end of the second sentence of Section 7.6:       “and to
the extent that any proprietary information is made available, Section 14.10
shall apply to such proprietary information, notwithstanding the parties’
election that Section 14.10 shall not otherwise apply to this Contract.”

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 16 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



5.   Section 10. Financial Responsibility       (a) Delete section 10.1 in its
entirety and replace with:       “If either party (“X”) has its credit ratings
for its long-term debt obligations reduced below both BBB-(“triple B, minus”) as
rated by Standard and Poor’s Rating Group (a division of McGraw-Hill, Inc.), or
its successor, and Baa3 (“B, double-a, three”) as rated by Moody’s Investors
Services, Inc., or its successor, then the other party (“Y”) may demand Adequate
Assurance of Performance. “Adequate Assurance of Performance” shall mean
sufficient security in the form, amount and for the term reasonably acceptable
to party Y including, but not limited to, a standby irrevocable letter of
credit, a prepayment, or a performance bond or guaranty, subject to a maximum
aggregate amount of 3,500,000 US$.”       (b) In section 10.2 (vii), replace the
words “48 hours but at least one Business Day” with the words “7 Days”.   6.  
Section 11. Force Majeure



    (a) The first sentence of Section 11.1 is amended by adding after the phrase
“Except with regard to a party’s obligation to make payment(s) due under
Section 7” the following phrase, “for Gas delivered by Seller and received by
Buyer”.       (b) In Section 11.2 (ii), delete the words “an entire” and replace
with “a”.       (c) Section 11.3 is amended by adding subsection (vi) as
follows:



    “(vi) such party’s failure to obtain or maintain any permit, consent or
approval of any governmental authority which such party is obligated to obtain
and maintain under this Contract (other than as a result of a change of law or
regulation).”



    (d) Also, in Section 11.3, add the following sentence at the end of Section
11.3:       “The party claiming Force Majeure shall not be required to buy Gas
(if a Seller) or sell Gas (if a Buyer) to avoid the adverse impacts of a Force
Majeure event. If a party’s performance is excused by a Force Majeure event, the
other party may sell Gas to a third party (if a Seller) or buy Gas from a third
party (if a Buyer) to the extent that the claiming party’s performance has been
excused. No Force Majeure event shall extend the term of the Contract or the
Delivery Period of any Transaction Confirmation.”       (e) Add the following at
the end of Section 11.4, “and that the repair or replacement of plants,
equipment, wells or other facilities is only required if commercially
reasonable.”       (f) Add a new Section 11.7 as follows:       “If the Force
Majeure is caused by a single event lasting a minimum of six (6) consecutive
Months, upon Notice, either party may terminate the Transaction(s) affected by
the Force Majeure; provided, however, that such Notice is received prior to the
cessation of the Force Majeure.”



7.   Section 14. Miscellaneous.       (a) The second sentence of Section 14.1 is
amended by adding a new subsection (iii) as follows:



    “(iii) assign this Contract to a purchaser of all or substantially all of
its assets, or in consequence of any merger or amalgamation of such party with
another person.”



    (b) Section 14.1 is further amended by the addition of the following
language:



“(a)   Seller specifically acknowledges that Buyer has assigned all of its
right, title and interest in and to the Contract and the accounts, revenues and
proceeds hereof to Deutsche Bank Trust Company Americas, as Collateral Agent for
the trustee under Buyer’s Trust Indenture dated as of May 1, 1994 (the
“Indenture”) and certain other lenders and lenders’ agents or trustees (together
with its

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 17 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



    successors and assigns, the “Collateral Agent”), pursuant to the Amended and
Restated Security Agreement and Assignment of Contracts dated as of May 1, 1994
made by Buyer in favor of the Collateral Agent, and Seller consents to such
assignment.   (b)   Seller agrees to execute and deliver, at Buyer’s request,
such documents (including, but not limited to, a consent and legal opinion) as
may be reasonably necessary to satisfy the requirements of Section 6.20(c) of
the Indenture with respect to such assignment,     (i) such consent to contain
the following provisions, and other provisions reasonably requested:
(A) Seller’s agreement not to terminate or suspend the performance of its
obligations under this Contract unless it gives the Collateral Agent notice of
the default under this Contract by Buyer and the opportunity to cure the
default; and (B) Seller’s agreement, if this Contract is terminated by any
bankruptcy or insolvency proceeding of Buyer and the Collateral Agent or its
proposed assignee certifies its intention to assume the future liabilities and
obligations of Buyer, to enter in any new additional contract with the
Collateral Agent or its assignee for the remaining term of, and on the same
terms and conditions as, the terminated Contract; and     (ii) such legal
opinion to be delivered by counsel reasonably acceptable to the Collateral
Agent, in form and substance reasonably acceptable to the Collateral Agent, and
covering the following matters: (1) Seller has the power, authority and legal
right to execute, deliver and perform this Contract; (2)the execution and
delivery of this Contract by Seller and the performance of its obligations
thereunder have been duly authorized by all necessary corporate or partnership
action and do not (A) require any consent or approval of any shareholder or
partner, except those consents and approvals which have already been obtained,
(B) violate any provision of any applicable law, (C) result in a breach or
constitue a default under any indenture, loans, credit agreement or any other
agreement, lease or instrument of Seller; (3) this Contract has been duly
executed and delivered, is in full force and effect and constitutes the legal,
valid and binding obligation of Seller, enforceable in accordance with its
terms, except for standard bankruptcy exclusions; and (4) all government
approvals required with respect to the execution and delivery of this Contract
and the performance of Seller’s obligations under this Contract (other than
National Energy Board permits for which Buyer is responsible) have been
obtained; provided that the parties recognize that (a) Seller must advise the
Alberta Energy and Utilities Board of this Contract (under the terms of its
existing Removal Permit(s)), and (b) Seller will eventually need to extend the
term of its existing AEUB Removal Permit or obtain a new AEUB Removal Permit(s)
to allow deliveries hereunder through October 31, 2014.   (c)   Seller
represents and warrants, for the benefit of Buyer and the Collateral Agent the
following:(1) this Contract is in full force and effect and there are no
amendments, modifications or supplements thereto or any substitute therefor;
(2) Seller has not assigned, transferred, pledged or hypothecated this Contract
or any interest therein; (3) Seller has no knowledge of any default by Buyer
under this Contract; (4) none of Buyer’s rights under this Contract have been
waived; and (5) the assignment of this Contract to the Collateral Agent as
security and the consent to such assignment will not cause or constitute a
default under this Contract or an event or condition which would lead to a
default under this Contract.”



(c)   Section 14.8 is amended by adding at the end of the section the following:
“Seller acknowledges and agrees that (a) Buyer is a limited partnership;
(b) Seller shall have no recourse against any partner(s) in Buyer with respect
to the obligations of Buyer and its sole recourse shall be against the limited
partnership assets, irrespective of any failure to comply with applicable law or
any provisions of this Contract, (c) no claim shall be made against any
partner(s) in Buyer in connection with the obligations of Buyer under this
Contract, (d) Seller shall have no right to any claim in respect of Buyer not
yet due and owing except as specifically provided for in this Contract, and
(e) this representation is made expressly for the benefit of the partner(s) in
Buyer.”   (d)   In Section 14.10, add the word “affiliates” after the word
“employees” in the 3rd line, delete the word “or” before “(iv)” in the 6th line
and add the following words after the words published index” in the 7th line:
“or, (v) as may be required in submissions to regulatory agencies”   (e)  
Delete Section 14.11 and replace it with the following: “14.11 Any controversy
or claim arising out of or relating to the Contract shall be determined by
arbitration in accordance with the then current National Arbitration Rules of
the ADR Institute of Canada, Inc. The place of arbitration shall be Toronto,
Ontario, or another location

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 18 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



    mutually agreed by the parties and the language of the arbitration shall be
English. [The parties also agree that the United Nations Convention on Contracts
for the International Sale of Goods is hereby excluded and will not apply to the
Contract.”]



    Amendments to Canadian Addendum   1.   Section 2. Definitions       (a) In
Section 2.4, delete the definition of “Business Day” and replace it with the
following definition:       “Business Day” shall mean any day except Saturday,
Sunday, or a statutory or banking holiday observed in either party’s
jurisdiction for its principal place of business. A Business Day shall open at
8:00 a.m. and close at 5:00 p.m. local time for the relevant party’s principal
place of business. The relevant party, in each instance unless otherwise
specified, shall be the party to whom the notice, payment or delivery is being
sent and by whom the notice or payment or delivery is to be received.”   2.  
Section 6. Taxes       (a) In Section 6.2, in the first sentence, after the
words “goods and services tax (“GST”)”, add the words “or any combined or
harmonized federal and provincial goods and services tax or sales tax (“HST”),
and after the words “pursuant to the ETA”, add the words “or any provincial
sales tax legislation”.       (b) In Section 6.2, in each of the fourth, fifth,
sixth and seventh lines, after the word “GST”, add the words “or HST”.       (c)
In the first line of Sections 6.3.1, 6.3.2, 6.3.3, in the third line of
Section 6.3.3 and in the second line of Section 6.4, after the word “GST”, add
the words “or HST”.

END OF SPECIAL PROVISIONS

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 19 of 21   April 19, 2002

 



--------------------------------------------------------------------------------



 



Attachment 3 - Notices and Payment Information

Imperial Oil Resources

Invoices:
Imperial Oil Resources
Attention: Gas Marketing Accounting
P.O. Box 2480, Station M
237-4th Avenue S.W.
Calgary, Alberta
Canada T2P 3M9
Phone: (403) 237-3814
Fax: (403) 232-5870

Notices/Transaction
Confirmations/Correspondence:
Imperial Oil Resources
Attn: Natural Gas Marketing Manager, 237-4th
Avenue S.W.
Calgary, Alberta
Canada T2P 0H6
Phone: (403) 237-3994
Fax: (403) 232-5870

Payments/Wire Transfer/ACH:
Destination Bank (IBK):
CHASUS33
Chase Manhattan Bank
New York, New York
ABA 021000021
Pay to Bank (BBK):
ROYCCAT2
Royal Bank of Canada
255 5th Avenue S.W.
Calgary, Alberta
UID 055253
Beneficiary (BNF):
/023194084430 (US Funds)
/023190000489 (CDN Funds)

Gas Control:
Gas Control
Phone: (403) 237-3897 or (403) 860-1939
Fax: (403) 232-5870


Invoices:
Selkirk Cogen Partners, L.P.
Attention: Accounting Manager
24 Power Park Drive
Selkirk, NY 12158
Phone: (518) 475-5773 x 143
Fax: (518) 475-5199

Notices/Transaction
Confirmations/Correspondence:
Selkirk Cogen Partners, L.P.
Attention: General Manager (Notices & Correspondence)
Site Business Analyst (Transactions & Confirmations)
24 Power Park Drive
Selkirk, NY 12159
Phone: (518) 475-5773 x 102
Fax: (518) 475-5199

Payments/Wire Transfer/ACH:
Bankers Trust Company
ABA: 021-001-033
ACCT: 01-419-647
Other Details: Project Revenue Fund #12103

Gas Control:

         
Copyright © 2002 North American Energy Standards Board, Inc.
      NAESB Standard 6.3.1
All Rights Reserved
  Page 20 of 21   April 19, 2002

 